Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended June 30, 2008 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-30509 Belcrest Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3453080 (State of Organization) (I.R.S. Employer Identification No.) The Eaton Vance Building 255 State Street Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X 1 Belcrest Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of June 30, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2008 and 2007 and for the Six Months Ended June 30, 2008 and 2007 4 Condensed Consolidated Statements of Changes in Net Assets for the Six Months Ended June 30, 2008 and the Year Ended December 31, 2007 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 7 Financial Highlights for the Six Months Ended June 30, 2008 and the Year Ended December 31, 2007 9 Notes to Condensed Consolidated Financial Statements as of June 30, 2008 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Submission of Matters to a Vote of Security Holders. 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 SIGNATURES 28 EXHIBIT INDEX 29 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) June 30, 2008 December 31, 2007 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 1,620,004,900 $ 1,979,757,869 Investment in Partnership Preference Units 95,884,541 156,603,528 Investment in Real Estate Joint Ventures 223,533,092 221,163,721 Investment in Co-owned Property 7,219,826 - Investment in other real estate (Note 3) - 0 Affiliated investment 2,182,211 4,197,527 Total investments, at value $ 1,948,824,570 $ 2,361,722,645 Cash 1,806,924 2,068,332 Interest receivable from affiliated investment 13,438 13,784 Swap interest receivable - 42,733 Open interest rate swap agreements, at value - 1,650,074 Other assets 3,190 222,752 Total assets $ 1,950,648,122 $ 2,365,720,320 Liabilities: Loan payable  Credit Facility $ 505,000,000 $542,000,000 Payable for Fund shares redeemed 3,213,978 1,349,207 Open interest rate swap agreements, at value 2,273,044 - Payable to affiliate for investment advisory and administrative fees 482,442 535,459 Payable to affiliate for distribution and servicing fees 259,948 320,613 Other accrued expenses: Swap interest expense 120,483 - Interest expense 252,047 409,587 Other expenses and liabilities 657,871 647,396 Total liabilities $512,259,813 $ 545,262,262 Net assets $ 1,438,388,309 $ 1,820,458,058 Shareholders capital $ 1,438,388,309 $ 1,820,458,058 Shares outstanding (unlimited number of shares authorized) 12,789,130 13,707,598 Net asset value and redemption price per share $ 112.47 $ 132.81 See notes to unaudited condensed consolidated financial statements 3 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $316,672, $445,434, $352,086 and $588,861, respectively) $ 9,669,155 $ 12,018,231 $ 18,512,704 $ 23,033,328 Interest allocated from Belvedere Company 102,585 203,391 204,538 262,043 Security lending income allocated from Belvedere Company, net 43,119 89,299 77,811 99,282 Expenses allocated from Belvedere Company (2,654,356) (3,442,473) (5,387,042) (6,907,895) Net investment income allocated from Belvedere Company $ 7,160,503 $ 8,868,448 $ 13,408,011 $ 16,486,758 Net investment income from Real Estate Joint Ventures 4,286,537 4,927,373 8,581,645 9,980,439 Distributions from Partnership Preference Units 2,075,391 3,677,609 4,278,625 7,944,625 Net investment loss from Co-owned Property (11,413) - (11,413) - Interest 402,238 3,015 403,688 11,578 Interest allocated from affiliated investment 30,817 145,717 78,132 339,848 Expenses allocated from affiliated investment (5,350) (13,650) (10,824) (32,421) Total investment income $ 13,938,723 $ 17,608,512 $ 26,727,864 $ 34,730,827 Expenses: Investment advisory and administrative fees $ 1,877,169 $ 2,437,383 $ 3,789,064 $ 4,709,774 Distribution and servicing fees 529,040 708,334 1,075,000 1,418,557 Interest expense on Credit Facility 3,960,671 10,632,128 9,361,505 21,891,815 Custodian and transfer agent fee 21,538 16,225 43,099 36,712 Miscellaneous 280,524 315,127 542,213 632,248 Total expenses $ 6,668,942 $ 14,109,197 $ 14,810,881 $ 28,689,106 Deduct  Reduction of investment advisory and administrative fees 397,088 524,987 805,940 1,054,226 Net expenses $ 6,271,854 $ 13,584,210 $ 14,004,941 $27,634,880 Net investment income $ 7,666,869 $ 4,024,302 $ 12,722,923 $7,095,947 See notes to unaudited condensed consolidated financial statements 4 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $ 13,287,979 $ 33,774,861 $ 15,084,127 $ 53,000,802 Investment transactions in Partnership Preference Units (identified cost basis) (15,121,025) (295,902) (17,010,193) (306,222) Investment transactions in other real estate (7,279,512) - (7,279,512) - Interest rate swap agreements (2,089,228) 1,495,259 (2,907,662) 2,986,564 Net realized gain (loss) $ (11,201,786) $ 34,974,218 $ (12,113,240) $ 55,681,144 Change in unrealized appreciation (depreciation)  Investment in Belvedere Company (investments and foreign currency) (identified cost basis) $ (84,216,918) $ 89,548,636 $ (259,667,358) $ 66,278,494 Investment in Partnership Preference Units (identified cost basis) 23,081,528 (4,837,331) 14,653,945 (2,750,625) Investment in Real Estate Joint Ventures 1,591,327 8,682,540 (843,669) 20,991,122 Investment in Co-owned Property (1,133) - (1,133) - Investment in other real estate 7,279,512 - 7,279,512 - Interest rate swap agreements 2,110,434 4,959,483 (3,923,118) 2,127,068 Net change in unrealized appreciation (depreciation) $ (50,155,250) $ 98,353,328 $ (242,501,821) $ 86,646,059 Net realized and unrealized gain (loss) $ (61,357,036) $ 133,327,546 $ (254,615,061) $ 142,327,203 Net increase (decrease) in net assets from operations $ (53,690,167) $ 137,351,848 $ (241,892,138) $ 149,423,150 Amounts include realized gains from redemptions in-kind of $15,423,362, $18,261,540, $22,147,500 and $36,173,064, respectively. Amounts include net interest earned (incurred) in connection with interest rate swap agreements of $(2,089,228), $1,495,259, $(2,937,475) and $2,986,564, respectively (Note 8). See notes to unaudited condensed consolidated financial statements 5 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Six Months Ended Year Ended June 30, 2008 December 31, 2007 Increase (Decrease) in Net Assets: From operations  Net investment income $ 12,722,923 $ 12,028,397 Net realized gain (loss) from investment transactions, foreign currencytransactions and interest rate swap agreements (12,113,240) 90,888,612 Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (242,501,821) (25,034,956) Net increase (decrease) in net assets from operations $(241,892,138) $ 77,882,053 Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $ 9,706,988 $ 12,542,139 Net asset value of Fund shares redeemed (119,918,023) (403,916,398) Net decrease in net assets from Fund share transactions $ (110,211,035) $ (391,374,259) Distributions  Distributions to Shareholders $ (29,966,576) $(33,252,346) Total distributions $ (29,966,576) $(33,252,346) Net decrease in net assets $ (382,069,749) $ (346,744,552) Net assets: At beginning of period $ 1,820,458,058 $ 2,167,202,610 At end of period $ 1,438,388,309 $ 1,820,458,058 See notes to unaudited condensed consolidated financial statements 6 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended Increase (Decrease) in Cash: June 30, 2008 June 30, 2007 Cash Flows From Operating Activities  Net increase (decrease) in net assets from operations $ (241,892,138) $ 149,423,150 Adjustments to reconcile net increase (decrease) in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (13,408,011) (16,486,758) Net investment income from Real Estate Joint Ventures (8,581,645) (9,980,439) Return of capital from Real Estate Joint Ventures - 90,744,887 Distributions of earnings from Real Estate Joint Ventures 5,368,605 8,336,395 Net investment loss from Co-owned Property 11,413 - (Increase) decrease in affiliated investment 2,015,316 (10,119,240) (Increase) decrease in interest receivable for open interest rate swap agreements 21,380 (13,832) (Increase) decrease in interest receivable from affiliated investment 346 (4,965) Decrease in other assets 219,562 56,062 Increase (decrease) in payable to affiliate for investment advisory and administrative fees (53,017) 21,904 Decrease in payable to affiliate for distribution and servicing fees (60,665) (26,937) Increase in interest payable for open interest rate swap agreements 120,483 - Decrease in accrued interest and other accrued expenses and liabilities (147,065) (295,676) Increases in Partnership Preference Units (13,374) (21,402) Proceeds from sales of Partnership Preference Units 58,376,113 46,365,037 Payment for investment in Real Estate Joint Ventures - (43,390) Decrease in investment in Belvedere Company 12,000,000 - Purchase of investment in Co-owned Property (7,232,372) - Proceeds from sale of interest rate swap agreement 51,166 - Net interest earned (incurred) on interest rate swap agreements (2,937,475) 2,986,564 Net realized (gain) loss from investment transactions, foreign currency transactions and interest rate swap agreements 12,113,240 (55,681,144) Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 242,501,821 (86,646,059) Net cash flows provided by operating activities $ 58,473,683 $ 118,614,157 Cash Flows From Financing Activities  Proceeds from Credit Facility $ 6,000,000 $ 14,000,000 Repayments of Credit Facility (43,000,000) (128,000,000) Payments for Fund shares redeemed (1,475,503) (6,071,956) Distributions paid to Shareholders (20,259,588) (20,710,207) Distributions paid to minority investors - (210,000) Net cash flows used in financing activities $ (58,735,091) $ (140,992,163) Net decrease in cash $ (261,408) $ (22,378,006) Cash at beginning of period $ 2,068,332 $ 24,994,301 Cash at end of period $ 1,806,924 $ 2,616,295 See notes to unaudited condensed consolidated financial statements 7 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Six Months Ended June 30, 2008 June 30, 2007 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 9,519,045 $ 21,856,299 Interest paid (received) on interest rate swap agreements, net $2,795,612 $ (2,972,732) Reinvestment of distributions paid to Shareholders $ 9,706,988 $ 12,542,139 Market value of securities distributed in payment of redemptions $ 116,577,749 $ 238,291,342 Swap interest receivable sold in conjunction with the sale of the interest rate swap agreement $ 21,353 $ - See notes to unaudited condensed consolidated financial statements 8 BELCREST CAPITAL FUND LLC Financial Highlights (Unaudited) Six Months Ended Year Ended June 30, 2008 December 31, 2007 Net asset value  Beginning of period $ 132.810 $ 130.320 Income (loss) from operations Net investment income $ 0.955 $ 0.797 Net realized and unrealized gain (loss) (19.095) 3.713 Total income (loss) from operations $ (18.140) $ 4.510 Distributions Distributions to Shareholders $ (2.200) $ (2.020) Total distributions $ (2.200) $ (2.020) Net asset value  End of period $ 112.470 $ 132.810 Total Return (13.76)% 3.50% Ratios as a percentage of average net assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.25% 1.21% Interest and other borrowing costs 1.17% 1.95% Total expenses 2.42% 3.16% Net investment income 1.59% 0.59% Ratios as a percentage of average gross assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.79% 0.79% Interest and other borrowing costs 0.74% 1.27% Total expenses 1.53% 2.06% Net investment income 1.00% 0.39% Supplemental Data Net assets, end of period (000s omitted) $ 1,438,388 $ 1,820,458 Portfolio turnover of Tax-Managed Growth Portfolio 1% 2% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Includes the expenses of Belcrest Capital Fund LLC (Belcrest Capital) and Belcrest Realty Corporation (Belcrest Realty). (5) Includes Belcrest Capital's share of Belvedere Capital Fund Company LLC's allocated expenses, including those expenses allocated from Tax- Managed Growth Portfolio. (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would have been lower or higher. (7) Average gross assets means the average daily amount of the value of all assets of Belcrest Capital (not including its investment in Belcrest Realty) plus all assets of Belcrest Realty minus the sum of their liabilities other than the principal amount of money borrowed. For this purpose, the assets and liabilities of Belcrest Realty include its ratable share of the assets and liabilities of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments. (8) Annualized. (9) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The portfolio turnover rate of Tax Managed Growth Portfolio including in-kind contributions and distributions was 2% and 6% for the six months ended June 30, 2008 and the year ended December 31, 2007, respectively. See notes to unaudited condensed consolidated financial statements 9 BELCREST CAPITAL FUND LLC as of June 30, 2008 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belcrest Capital Fund LLC (Belcrest Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2007 included in the Funds Annual Report on Form 10-K dated February 29, 2008. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2007 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2007 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncement In March 2008, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 161, Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133. SFAS No. 161 requires enhanced disclosures about an entitys derivative and hedging activities including qualitative disclosures about the objectives and strategies for using derivative instruments, and quantitative disclosures about fair value amounts as well as gains and losses on derivative instruments. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. Management is currently evaluating the impact the adoption of SFAS No. 161 will have on the Funds financial statement disclosures. 3 Fair Value Hierarchy The Fund adopted SFAS No. 157, Fair Value Measurements, on January 1, 2008, as required. SFAS No. 157 establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy under SFAS No. 157 are described below. 10 Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In accordance with SFAS No. 157, in determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions. As required by SFAS No. 157, investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified in Level 3 even though there may be significant inputs that are readily observable. The Funds investment in Belvedere Capital Fund Company LLC (Belvedere Company) and Cash Management Portfolio (Cash Management) are classified within Level 1 of the fair value hierarchy. Interest rate swap agreements are classified within Level 2 of the fair value hierarchy while the Funds real estate investments are classified within Level 3 of the fair value hierarchy. The Funds assets classified as Level 3 as of June 30, 2008 represent approximately 16.7% of the Funds total assets. The following table presents for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of June 30, 2008. Fair Value Measurements at June 30, 2008 Description June 30, 2008 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 1,620,004,900 $ 1,620,004,900 $ - $ - Partnership Preference Units 95,884,541 - - 95,884,541 Real Estate Joint Ventures 223,533,092 - - 223,533,092 Co-owned Property 7,219,826 - - 7,219,826 Short-Term Investment 2,182,211 2,182,211 - - Total $ 1,948,824,570 $ 1,622,187,111 $ - $ 326,637,459 Liabilities Interest Rate Swap Agreements $ 2,273,044 $- $ 2,273,044 $ - Total $ 2,273,044 $ - $ 2,273,044 $ - The following tables present the changes in the Level 3 fair value category for the three months and six months ended June 30, 2008. The Fund classifies investments in Level 3 of the fair value hierarchy when there is reliance on at least one significant unobservable input to the fair value measurement. The Funds real estate investments are considered Level 3 investments. 11 Level 3 Fair Value Measurements for the Three Months Ended June 30, 2008 Partnership Preference Real Estate Co-owned Other Real Units Joint Ventures Property Estate Total Beginning balance as of April 1, 2008 $ 138,092,885 $ 220,678,851 $ - $ 0 $ 358,771,736 Net realized loss (15,121,025) - - (7,279,512) (22,400,537) Net change in unrealized appreciation (depreciation) 23,081,528 1,591,327 (1,133) 7,279,512 31,951,234 Net purchases (sales) (50,168,847) - 7,232,372 - (42,936,475) Net investment income (loss) - 4,286,537 (11,413) - 4,275,124 Other - (3,023,623) - - (3,023,623) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2008 $ 95,884,541 $ 223,533,092 $ 7,219,826 $ - $ 326,637,459 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2008 $ (4,066,985) $ 1,591,327 $ (1,133) $ - $ (2,476,791) Level 3 Fair Value Measurements for the Six Months Ended June 30, 2008 Partnership Preference Real Estate Co-owned Other Real Units Joint Ventures Property Estate Total Beginning balance as of January 1, 2008 $ 156,603,528 $ 221,163,721 $ - $ 0 $ 377,767,249 Net realized loss (17,010,193) - - (7,279,512) (24,289,705) Net change in unrealized appreciation (depreciation) 14,653,945 (843,669) (1,133) 7,279,512 21,088,655 Net purchases (sales) (58,362,739) - 7,232,372 - (51,130,367) Net investment income (loss) - 8,581,645 (11,413) - 8,570,232 Other - (5,368,605) - - (5,368,605) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2008 $ 95,884,541 $ 223,533,092 $ 7,219,826 $ - $ 326,637,459 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2008 $ (14,044,464) $ (843,669) $ (1,133) $ - $ (14,889,266) (1) Represents net investment income recorded under the equity method of accounting. (2) Represents distributions of earnings recorded under the equity method of accounting. 12 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the six months ended June 30, 2008 and 2007. Six Months Ended Investment Transactions June 30, 2008 June 30, 2007 Decreases in investment in Belvedere Company $ 128,577,749 $ 238,291,342 Increases in Partnership Preference Units $ 13,374 $ 21,402 Decreases in Partnership Preference Units $ 58,376,113 $ 46,365,037 Increase in investment in Real Estate Joint Ventures $ - $ 43,390 Decreases in investment in Real Estate Joint Ventures $ 5,368,605 $ 99,081,282 Increase in investment in Co-owned Property $ 7,232,372 $ - Decrease in investment in other real estate $ 0 $ - (1) Decreases in Partnership Preference Units for the six months ended June 30, 2008 and 2007 include Partnership Preference Units sold to real estate investment affiliates of other investment funds advised by Boston Management and Research (Boston Management), a subsidiary of Eaton Vance Management, of $14,639,815 and $46,365,037 for which net realized losses of $3,035,775 and $306,222 were recognized, respectively. (2) Increase in investment in Co-owned Property for the six months ended June 30, 2008 represents the purchase of Co-owned Property from the real estate investment affiliate of another investment fund advised by Boston Management (Note 7). 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in Tax-Managed Growth Portfolio (the Portfolio) through Belvedere Company for the six months ended June 30, 2008 and 2007, including allocations of income, expenses and net realized and unrealized gains (losses) for the respective periods then ended. Six Months Ended June 30, 2008 June 30, 2007 Belvedere Companys interest in the Portfolio $ 12,268,571,519 $ 15,510,538,738 The Funds investment in Belvedere Company $ 1,620,004,900 $ 2,265,637,699 Income allocated to Belvedere Company from the Portfolio $ 142,610,284 $ 153,048,883 Income allocated to the Fund from Belvedere Company $ 18,795,053 $ 23,394,653 Expenses allocated to Belvedere Company from the Portfolio $ 30,122,584 $ 33,634,723 Expenses allocated to the Fund from Belvedere Company $ 5,387,042 $ 6,907,895 Net realized gain from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 111,674,245 $ 349,641,643 Net realized gain from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $ 15,084,127 $ 53,000,802 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ (1,939,010,976) $ 437,085,808 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ (259,667,358) $ 66,278,494 (1) As of June 30, 2008 and 2007, the value of Belvedere Companys interest in the Portfolio represents 74.7% and 73.9% of the Portfolios net assets, respectively. (2) As of June 30, 2008 and 2007, the Funds investment in Belvedere Company represents 13.2% and 14.6% of Belvedere Companys net assets, respectively. 13 (3) Expenses allocated to the Fund from Belvedere Company represent: Six Months Ended June 30, 2008 June 30, 2007 Expenses allocated from the Portfolio $ 4,021,315 $ 5,143,340 Servicing fee $ 1,334,153 $ 1,726,423 Operating expenses $ 31,574 $ 38,132 A summary of the Portfolios Statement of Assets and Liabilities at June 30, 2008, December 31, 2007 and June 30, 2007 and its operations for the six months ended June 30, 2008, for the year ended December 31, 2007 and for the six months ended June 30, 2007 follows: June 30, 2008 December 31, 2007 June 30, 2007 Investments, at value $ 16,391,787,869 $19,936,263,306 $ 21,017,676,485 Other assets 45,837,011 43,955,996 30,373,412 Total assets $ 16,437,624,880 $19,980,219,302 $ 21,048,049,897 Collateral for securities loaned $ 4,129,505 $ 107,661,941 $ 51,034,581 Management fee payable 6,190,336 7,154,208 7,477,416 Other liabilities 908,763 1,241,923 1,164,789 Total liabilities $11,228,604 $ 116,058,072 $ 59,676,786 Net assets $ 16,426,396,276 $ 19,864,161,230 $ 20,988,373,111 Total investment income $ 191,038,971 $ 404,322,644 $ 208,202,519 Investment adviser fee $ 38,607,464 $ 87,681,000 $ 43,993,696 Other expenses 1,502,820 3,023,904 1,529,784 Total expense reductions (12) (124) (90) Net expenses $ 40,110,272 $ 90,704,780 $ 45,523,390 Net investment income $ 150,928,699 $ 313,617,864 $ 162,679,129 Net realized gain from investment transactions and foreign currency transactions 209,786,445 891,474,938 545,049,808 Net change in unrealized appreciation (depreciation) of investments and foreign currency (2,664,606,945) (239,534,188) 523,098,477 Net increase (decrease) in net assets from operations $ (2,303,891,801) $965,558,614 $ 1,230,827,414 (1) Amounts include net realized gain from redemptions in-kind of $263,604,207, $624,934,809 and $377,074,576, respectively. 6 Investments in Real Estate Joint Ventures At June 30, 2008 and December 31, 2007, Belcrest Realty Corporation (Belcrest Realty), a wholly owned subsidiary of Belcrest Capital, held investments in two real estate joint ventures (Real Estate Joint Ventures), Lafayette Real Estate LLC (Lafayette) and Allagash Property Trust (Allagash). Belcrest Realty held a majority economic interest of 69.7% and 69.8% in Lafayette and 80.6% and 80.8% in Allagash as of June 30, 2008 and December 31, 2007, respectively. Lafayette owns office buildings and Allagash owns industrial distribution properties. Combined and condensed financial data of the Real Estate Joint Ventures is presented below. 14 June 30, 2008 December 31, 2007 Assets Investment in real estate $ 866,942,397 $ 866,252,279 Other assets 15,067,167 14,691,759 Total assets $ 882,009,564 $ 880,944,038 Liabilities and Shareholders Equity Mortgage notes payable $ 564,459,843 $ 564,835,599 Other liabilities 10,245,934 10,075,567 Total liabilities $ 574,705,777 $ 574,911,166 Minority interest $ 13,720,197 $ 16,245,688 Shareholders equity $ 293,583,590 $ 289,787,184 Total liabilities and shareholders equity $ 882,009,564 $ 880,944,038 (1) The fair value of the mortgage notes payable is approximately $520,000,000 and $552,400,000 as of June 30, 2008 and December 31, 2007, respectively. The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty unless the rental property financed by the mortgage notes payable is sold. Management generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related rental property prior to the maturity date. The fair value of the mortgage notes is based on estimates using discounted cash flow analysis and current prevailing interest rates. Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenues $ 19,776,802 $ 20,407,592 $ 39,678,999 $ 37,975,028 Expenses 13,866,416 13,922,294 27,821,183 24,632,595 Net investment income before unrealized appreciation (depreciation) $ 5,910,386 $ 6,485,298 $ 11,857,816 $ 13,342,433 Change in net unrealized appreciation (depreciation) (741,472) 11,137,441 (3,496,418) 35,189,361 Minority interest 2,241,563 (4,265,160) 1,897,423 (12,525,691) Net investment income $ 7,410,477 $ 13,357,579 $ 10,258,821 $ 36,006,103 7 Investment in Co-owned Property In June 2008, Belcrest Realty purchased a 10.0% tenancy-in-common interest in real property (Co-owned Property) through Bel Stamford I LLC (Bel Stamford I) (Note 4). The other investors in the Co-owned Property are real estate subsidiaries of other investment funds advised by Boston Management. The Co-owned Property is financed through a mortgage note. The mortgage note is secured by the real property and is generally without recourse to Belcrest Capital and Belcrest Realty, except that there may be recourse for certain liabilities arising from actions such as fraud, misrepresentation, misappropriation of funds or breach of material covenants and liabilities arising from environmental conditions. 8 Interest Rate Swap Agreements Belcrest Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on Belcrest Capitals net asset value. Pursuant to the agreements, Belcrest Capital makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating-rate payments that fluctuate with 15 one-month London Interbank Offered Rate (LIBOR). The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. Interest rate swap agreements in place at June 30, 2008 and December 31, 2007 are listed below. Notional Initial Unrealized Appreciation Amount Optional Final (Depreciation) at Effective (000s Fixed Floating Termination Termination June 30, December 31, Date omitted) Rate Rate Date Date 2008 2007 10/03 $128,116 4.865% LIBOR + 0.30% 7/04 6/10 $ - $ 414,668 10/03 170,000 4.795% LIBOR + 0.30% 9/04 6/10 - 646,165 10/03 63,526 4.69% LIBOR + 0.30% 2/05 6/10 - 310,608 10/03 55,375 4.665% LIBOR + 0.30% 3/05 6/10 (94,130) 281,970 10/03 80,965 4.145% LIBOR + 0.30% 3/10 6/10 (447,186) (6,537) 10/03 47,253 4.045% LIBOR + 0.30% - 6/10 (247,805) 42,184 2/04 78,620 5.00% LIBOR + 0.30% 8/04 6/10 (253,579) 167,057 6/08 130,000 3.990% LIBOR + 0.30% - 6/10 (542,956) - 6/08 63,526 4.630% LIBOR + 0.30% 12/08 6/10 (198,014) - 8/08 78,620 4.745% LIBOR + 0.30% 3/09 6/10 (292,083) - 6/10 3,870 6.29% LIBOR + 0.30% - 7/15 (197,291) (206,041) $ (2,273,044) $ 1,650,074 (1) Interest rate swap agreement was sold to the real estate investment affiliate of another investment fund advised by Boston Management for which a realized gain of $29,813 was recognized. (2) Interest rate swap agreement was terminated on an optional termination date. 9 Debt Credit Facility  In June 2008, Belcrest Capital amended the credit arrangement with Dresdner Kleinwort Holdings I, Inc. to decrease the amount of the term loan by $36,000,000 to an aggregate principal amount of $498,000,000. Borrowings under this credit arrangement accrue interest at a rate of one-month LIBOR plus 0.30% per annum. As of June 30, 2008, outstanding borrowings under this credit arrangement totaled $498,000,000. There were no changes to the terms of Belcrest Capitals credit arrangement with Merrill Lynch Mortgage Capital, Inc. during the six months ended June 30, 2008. As of June 30, 2008, outstanding borrowings under this credit arrangement totaled $7,000,000. 10 Segment Information Belcrest Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds investment income includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belcrest Capital invests in real estate investments primarily through its subsidiary, Belcrest Realty. Belcrest Realty invests directly and indirectly in Partnership Preference Units, Real Estate Joint Ventures (Note 6), an interest in Co-owned Property through its subsidiary Bel Stamford I and other real estate such as certain debt and common equity investments (for the period in which Belcrest Realty maintained an interest in the debt and common equity investments). 16 The Funds investment income from real estate investments primarily consists of distribution income from Partnership Preference Units and net investment income from Real Estate Joint Ventures and Co-owned Property. Belcrest Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been approximated and allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily represent estimated net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment for presentation purposes herein. The accounting policies of the reportable segments are the same as those for Belcrest Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Investment income The Portfolio* $ 7,160,503 $ 8,868,448 $ 13,408,011 $ 16,486,758 Real Estate 6,752,529 8,604,982 13,250,871 17,925,064 Unallocated 25,691 135,082 68,982 319,005 Total investment income $ 13,938,723 $ 17,608,512 $ 26,727,864 $ 34,730,827 Net increase (decrease) in net assets from operations The Portfolio* $ (64,100,946) $131,699,902 $ (231,849,307) $ 134,785,352 Real Estate 11,134,674 6,979,356 (8,565,002) 16,814,516 Unallocated (723,895) (1,327,410) (1,477,829) (2,176,718) Net increase (decrease) in net assets from operations $ (53,690,167) $ 137,351,848 $ (241,892,138) $ 149,423,150 June 30, 2008 December 31, 2007 Net assets The Portfolio* $ 1,616,684,131 $ 1,978,273,667 Real Estate (166,815,355) (148,542,689) Unallocated (11,480,467) (9,272,920) Net assets $ 1,438,388,309 $ 1,820,458,058 * Belcrest Capital invests indirectly in the Portfolio through Belvedere Company. Unallocated amounts pertain to the overall operation of Belcrest Capital and do not pertain to either segment. Included in this amount are primarily distribution and servicing fees and unallocated Credit Facility interest expense as follows: Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Distribution and servicing fees $ 529,040 $ 708,334 $ 1,075,000 $ 1,418,557 Interest expense on Credit Facility $ 118,820 $ 650,479 $ 280,845 $ 875,673 17 Amounts include unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of June 30, 2008 and December 31, 2007, such borrowings totaled approximately $14,989,000. Unallocated assets include direct cash held by the Fund and the Funds investment in Cash Management. As of June 30, 2008 and December 31, 2007, such amounts totaled approximately $4,003,000 and $6,280,000, respectively. 18 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belcrest Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates. The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1. MD&A for the Quarter Ended June 30, 2008 Compared to the Quarter Ended June 30, 2007. Performance of the Fund. The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance), as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility (described under " Liquidity and Capital Resources " below) and to mitigate in part the impact of interest rate changes on the Funds net asset value. The Funds total return was -3.73% for the quarter ended June 30, 2008. This return reflects a decrease in the Funds net asset value per share from $116.83 to $112.47 during the period. The total return of the S&P 500 Index was -2.72% over the same period. Last year, the Fund had a total return of 6.79% for the quarter ended June 30, 2007. This return reflected an increase in the Funds net asset value per share from $129.01 to $137.77 during the period. The S&P 500 Index had a total return of 6.27% over the same period. Performance of the Portfolio. For the quarter ended June 30, 2008, the Portfolio had a total return of -3.84% lagging the S&P 500 Index total return of -2.72%. Equity markets remained challenging during the second quarter as concerns surrounding ailing credit, elevated food and energy prices, and a slowing global economy failed to abate. For the quarter, the Dow Jones Industrial Average fell 6.9% while the more diversified S&P 500 Index declined 2.72%. From a style and capitalization standpoint, growth significantly outperformed value during the quarter, while large-cap stocks lagged behind their small- and mid-cap counterparts. Sector performance varied widely during the quarter. The best performing sectors in the S&P 500 Index were the commodity-linked energy and materials sectors as well as the defensive utilities sector. Conversely, credit and housing overhang continued to weigh on the financials, while the slowing economy combined with inflationary pressures dragged down the consumer discretionary and industrials sectors. Market leading industries of the second quarter included: energy equipment and services; oil, gas and consumable fuels; metals and mining; and health care technology. In contrast, thrift and mortgage finance, commercial banks, automobiles and industrial conglomerates industries realized weaker returns. (1) Past performance is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Total returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. The Portfolios total return for the period reflects the total return of another fund that invests in the Portfolio, adjusted for non-Portfolio expenses of that fund. Performance is for the stated time period only and is not annualized; due to market volatility, current performance of the Fund and of the Portfolio may be lower or higher. The performance of the Fund and the Portfolio is compared to that of their benchmark, the S&P 500 Index. It is not possible to invest directly in an index. 19 The Portfolio invests on a long-term basis in a broadly diversified portfolio consisting primarily of common stocks of established growth companies. The Portfolio trailed its benchmark, the S&P 500 Index, which lost 2.72% over the course of the second quarter. Although the Portfolio had relatively stronger overall stock selection versus the S&P 500 Index, sector allocation decisions negatively impacted overall results. The Portfolio remained overweight in the consumer staples, industrials and consumer discretionary sectors, while continuing to underweight the utilities, materials and technology sectors. The Portfolios limited exposure to the stronger-performing utilities and materials sectors coupled with stock selection within the energy equipment and service industries negatively impacted performance. Additionally, the Portfolios overweight of the ailing air freight and logistics, aerospace and defense industries of the industrials sector also negatively impacted overall results. Conversely, benefiting the Portfolios performance was a de-emphasis of the lagging telecommunications sector, as well as relatively stronger stock selection within the financials and consumer discretionary sectors. The Portfolios selection of certain software, semiconductor and IT service companies also positively impacted performance. Performance of Real Estate Investments. The Funds real estate investments are held through Belcrest Realty Corporation (Belcrest Realty). As of June 30, 2008, real estate investments included: two real estate joint ventures (Real Estate Joint Ventures), Allagash Property Trust (Allagash) and Lafayette Real Estate LLC (Lafayette); a tenancy-in-common interest in real property (Co-owned Property), Bel Stamford I LLC (Bel Stamford I); and a portfolio of income-producing preferred equity interests in real estate operating partnerships that generally are affiliated with and controlled by real estate investment trusts (REITs) that are publicly traded (Partnership Preference Units). Allagash owns industrial distribution properties and Lafayette owns office buildings. Bel Stamford I owns an interest in an office building leased to a single tenant. During the quarter ended June 30, 2008, Belcrest Realty sold certain of its Partnership Preference Units and certain debt and common equity investments in two private real estate companies for approximately $50.2 million (including sales to real estate investment affiliates of other investment funds advised by Boston Management and Research (Boston Management)), recognizing a loss of approximately $22.4 million on the sales transactions. During the quarter ended June 30, 2007, Belcrest Realty sold certain of its Partnership Preference Units for approximately $32.7 million (representing sales to real estate investment affiliates of other investment funds advised by Boston Management), recognizing a loss of approximately $0.3 million on the sales transactions. In June 2008, Belcrest Realty acquired Bel Stamford I from the real estate investment affiliate of another investment fund advised by Boston Management for a purchase price of approximately $7.2 million. The purchase was financed through the assumption of a mortgage note secured by the real property. The other investors in the Co-owned Property are real estate subsidiaries of other investment funds advised by Boston Management. During the quarter ended June 30, 2008, the Funds net investment income from real estate investments was approximately $6.4 million compared to approximately $8.6 million for the quarter ended June 30, 2007, a decrease of $2.2 million or 26%. The decrease was due both to lower distributions from investments in Partnership Preference Units principally due to fewer average holdings of Partnership Preference Units during the quarter, and to decreases in the net investment income of the Real Estate Joint Ventures. During the quarter ended June 30, 2007, the Funds net investment income from real estate investments decreased due to lower distributions from investments in Partnership Preference Units principally due to the suspension of distribution payments by an issuer in 2006. This decrease was partially offset by an increase in the net investment income of Allagash and the acquisition of Lafayette in December 2006. The Funds investments in real properties achieved modest returns during the quarter, benefiting from earnings in the expected range offset, however, by capitalization rates and discount rates which widened slightly. These rates reflected the reduced availability of debt financing and uncertainty on the direction of valuations for institutional-grade real estate, which also caused a decrease in transactional activity. The fair values of Partnership Preference Units decreased during the quarter due to continued widening of credit spreads and an increase in interest rates during the quarter ended June 30, 2008. Performance of Interest Rate Swap Agreements. For the quarter ended June 30, 2008, net realized losses primarily offset unrealized gains on the Funds interest rate swap agreements, compared to approximately $6.5 million of net realized and unrealized gains for the quarter ended June 30, 2007. Net realized and unrealized gains on swap agreements for the quarter ended June 30, 2008 consisted of $2.1 million of net unrealized gains due to changes in swap agreement valuations, offset by $2.1 million of periodic net payments made pursuant to outstanding swap agreements (and classified as net realized losses on interest rate swap agreements in the Funds unaudited condensed consolidated financial statements). For the quarter ended June 30, 2007, net realized and unrealized gains on swap agreements consisted of $5.0 million of net 20 unrealized gains due to changes in swap agreement valuations and $1.5 million of periodic net payments received pursuant to outstanding swap agreements. The positive contribution to Fund performance from changes in swap agreement valuations for the quarter ended June 30, 2008 was attributable to an increase in swap rates during the quarter and a net decrease in the outstanding notional balance. The positive contribution to Fund performance for the quarter ended June 30, 2007 from changes in swap agreement valuations was attributable to an increase in swap rates during the quarter. MD&A for the Six Months Ended June 30, 2008 Compared to the Six Months Ended June 30, 2007. Performance of the Fund. The Funds total return was -13.76% for the six months ended June 30, 2008. This return reflects a decrease in the Funds net asset value per share from $132.81 to $112.47 and a distribution of $2.20 per share during the period. The S&P 500 Index had a total return of -11.90% over the same period. Last year, the Fund had a total return of 7.37% for the six months ended June 30, 2007. This return reflected an increase in the Funds net asset value per share from $130.32 to $137.77 and a distribution of $2.02 per share during the period. The S&P 500 Index had a total return of 6.96% over the same period. Performance of the Portfolio. For the six months ended June 30, 2008, the Portfolio had a total return of -11.97% lagging the S&P 500 Index total return of -11.90% . Equity markets remained challenging during the six months ended June 30, 2008 as concerns surrounding ailing credit markets, elevated commodity prices and the slowing global economy failed to abate. The equity markets suffered their worst quarterly loss in more than five years in the first quarter of 2008. The second quarter remained just as difficult as investors dealt with ongoing turmoil in the financial and housing markets, creeping inflation and a continuing global economic slowdown. Major indices registered declines in the first half of the year and the S&P 500 Index lost 11.90% during the period. In this environment, small-cap stocks continued to lead large-cap stocks, and growth stocks outpaced their value counterparts. The S&P 500 Indexs sector performance varied widely during the period, with commodity-linked energy and materials sectors faring the best and registering the S&P 500 Indexs only positive sector returns. The weakest-performing sectors were financials, telecommunication services and industrials. S&P 500 Index-leading industries during the period included energy equipment and services, oil, gas and consumable fuels, road and rail, and metals and mining. In contrast, industries such as thrift and mortgage finance, automobiles, health care providers and services, and diversified financial services were among the periods worst performers. The Portfolio slightly trailed its benchmark, the S&P 500 Index, during the first six months of the year. Although the Portfolio benefited from relatively stronger overall stock selection versus the S&P 500 Index, sector allocation decisions negatively impacted total results. Throughout the period, the Portfolio remained overweight in the consumer staples, industrials and consumer discretionary sectors, while continuing to underweight the utilities, materials and technology sectors. The Portfolios limited exposure to the stronger-performing utilities and materials sectors during the period, coupled with stock selection and an underweight of the energy equipment and service industries, negatively impacted performance. Additionally, the Portfolios overweight of the lagging air freight and logistics, aerospace and defense industries also negatively impacted overall results. Conversely, benefiting the Portfolios performance was a de-emphasis of the telecommunications sector, as well as relatively stronger stock selection within the financials and consumer discretionary sectors. The Portfolios selection of certain software and IT service companies and an overweight of the consumer staples sector during the period also positively impacted performance. Performance of Real Estate Investments. During the six months ended June 30, 2008, Belcrest Realty sold certain of its Partnership Preference Units and certain debt and common equity investments in two private real estate companies for approximately $58.4 million (including sales to real estate investment affiliates of other investment funds advised by Boston Management), recognizing a loss of approximately $24.3 million on the sales transactions.
